Citation Nr: 0534380	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  02-21 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased schedular rating for aortic 
insufficiency and history of an aortic aneurysm, currently 
evaluated 60 percent disabling.  

2.  Entitlement to an extraschedular rating for aortic 
insufficiency and history of an aortic aneurysm, currently 
evaluated 60 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from August 1990 to 
February 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In a November 2005 Informal Brief, the veteran's 
representative raised the issue of entitlement to service 
connection for a scar - as an inferred claim.  He also 
mentioned an inferred claim for a cognitive disorder, not 
otherwise specified, secondary to the service-connected 
aortic insufficiency at issue in this appeal.  These 
additional claims, however, have not been adjudicated by the 
RO, much less denied and timely appealed to the Board.  So 
the Board does not currently have jurisdiction to consider 
them.  See 38 C.F.R. § 20.200 (2005).  Thus, they are 
referred to the RO for appropriate development and 
consideration.

At the veteran's request, he was scheduled for a personal 
hearing at the RO in January 2005 before a Veterans Law Judge 
(VLJ) of the Board.  But he did not report for his scheduled 
hearing, has not since indicated a desire to have the hearing 
rescheduled, and has not provided good cause for his failure 
to appear for his scheduled hearing.  Consequently, the Board 
deems his request for a Board hearing withdrawn.  38 C.F.R. 
§ 20.704(d) (2005).  

The claim for a higher rating for the service-connected heart 
disability, on an 
extra-schedular basis, is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  To the extent the 
veteran is alleging entitlement to a higher rating for this 
disability on a schedular basis (as opposed to extra-
schedular), this claim will be decided.




FINDING OF FACT

According to the medical evidence of record, the veteran has 
not experienced any recent episodes of congestive heart 
failure; he has a workload of at least 3 METs resulting in 
dyspnea; and he has a left ventricular ejection fraction of 
45-52.


CONCLUSION OF LAW

The veteran's aortic insufficiency and history of an aortic 
aneurysm is 60-percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.104, 
Code 7016 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the October 2002 statement of the case, the July 
2004 supplemental statement of the case, and the June 2001 
and September 2003 RO letters to the veteran notifying him of 
the VCAA, he has been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005).  Finally, the Board notes that 
the veteran has been afforded two VA compensation 
examinations in conjunction with his claim.  The veteran has 
not identified any additional evidence not already associated 
with the claims folder that is obtainable.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Therefore, the 
Board finds that the duty to assist has also been met.  

Also, the Board has considered the Court's holding in 
Pelegrini II, in which the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO initially considered 
the claims on appeal subsequent to the passage of the VCAA 
and the modifications to 38 U.S.C.A. § 5103(a) therein.  
Finally, the veteran's claim was reconsidered in July 2004, 
in light of additional development.  Therefore, the Board 
finds no evidence of prejudicial error in proceeding to a 
decision on the merits in the present case.  See Mayfield, 
supra.  



Analysis

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, 
to include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The RO has evaluated the veteran's cardiac disability under 
the provisions of Diagnostic Code 7000 (for valvular heart 
disease).  Because the veteran has undergone valve 
replacement, the disability is more properly rated under the 
provisions of Code 7016 for heart valve replacement.  
However, regardless, the criteria of each of these codes are 
essentially identical - except for the Note following Code 
7016.  

For an indefinite period following the date of hospital 
admission for valve replacement, a 100 percent rating is 
assigned.  Thereafter, a 100 percent evaluation is warranted 
for chronic congestive heart failure; a workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or with left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  With more than 
one episode of acute congestive heart failure in the past 
year; a workload of greater than 3 METs but not greater than 
5 METs that results in dyspnea, fatigue, angina, dizziness, 
or syncope; or with a left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent, a 60 percent rating is 
appropriate.  A 30 percent rating is for assignment where a 
workload of greater than 5 METs but not greater than 7 METs  
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or with evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  
Where a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or when continuous medication required, a 10 percent 
evaluation is warranted.  

The "Note" mentioned says that:  a rating of 100 percent 
shall be assigned as of the date of hospital admission for 
valve replacement.  Six months following discharge, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  Code 7016.  

A VA compensation examination was conducted in December 2001.  
The veteran stated that he was able to drive his lawn 
tractor, but that his neighbors helped him care for his lawn.  
He did not report any specific cardiac symptoms.  His primary 
complaint was of chronic chest pain.  He described the pain 
as stabbing, not necessarily related to position, although 
raising his hands over his head would increase it.  He noted 
that the pain was present all the time.  He said that he was 
being treated by a private physician, who had prescribed 
morphine and barbiturates for the chronic pain, although he 
had been referred to a private pain management clinic.  He 
also reported that his cardiac surgeon had advised him not to 
lift anything, including his children and packages from the 
grocery store.  Cardiac examination revealed a systolic 
murmur, but essentially no other pertinent abnormal clinical 
findings were recorded.  The examiner commented that it was 
difficult to assess the veteran's METs, because his doctor 
had decreased what he was allowed to do.  But the examiner 
estimated the veteran's METs as "at least about a 3 level."  
The examiner also commented that the veteran's chronic chest 
pain was likely related to his previous intrathoracic 
surgeries.  

An echocardiogram in December 2001 showed, among other 
things, an ejection fraction of 45 percent, mild left 
ventricular dysfunction, and a normally functioning 
prosthetic valve.  

The veteran's private physician wrote in February 2002 
regarding his treatment of the veteran for his chronic pain.  
He did not comment on the veteran's cardiac status or report 
any other current symptoms or pertinent clinical findings.  
The examiner did state that the veteran's cardiologist felt 
that the veteran's chest pain was not due to his heart, but 
instead was more likely secondary to 
musculoskeletal/neurological problems associated with the 
surgeries.  He also indicated that he believed the veteran 
was 100-percent disabled.  

In January 2003, the veteran's private cardiologist wrote 
that diagnostic testing had not revealed any recurrent 
problems with the veteran's heart or aorta.  He stated that 
the veteran's chest pain was not suggestive of angina.  He 
indicated that he believed that the chest pain was 
musculoskeletal or neurological secondary to multiple 
thoracic operations.  

Another VA compensation examination was conducted in February 
2004.  The evaluating physician reported the veteran felt 
tired and that he appeared to be quite anxious because of his 
chest pain.  It also was noted that he was working 
full-time at a Home Depot store.  He indicated that he used 
to exercise more than he was then able to do, but that he 
kept in shape by dieting.  The examiner wrote that the 
veteran was in no overt pain, but that he looked anxious and 
somewhat dyspneic.  No particular cardiac symptoms or 
pertinent abnormal clinical findings were recorded.  That 
examiner also opined that the veteran's chronic chest pain 
syndrome was secondary to his service-connected heart 
surgeries.  

An echocardiogram conducted later in February 2004 revealed 
an ejection fraction of 52 percent.  The examiner also noted 
mild left ventricular dilatation, septal hypokinesis, and a 
normally functioning prosthetic aortic valve.  



On the basis of the above clinical evidence, the Board finds 
that the manifestations of the veteran's service-connected 
heart disability fall squarely within the criteria for a 60 
percent rating under Code 7016.  His METs have been estimated 
as at least 3, greater than the level for a higher 100 
percent rating.  Also, no fatigue, angina, syncope, or 
significant dyspnea have been recorded, and the ejection 
fraction noted on echocardiogram has not been less than 45 
percent since before 2001.  Indeed, it most recently was 52 
percent.

Therefore, the Board concludes the veteran's service-
connected heart disability is not more than 60-percent 
disabling under the applicable rating standards.  Inasmuch as 
a 60 percent rating is currently in effect, his claim for a 
higher schedular rating must be denied.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (i.e., above evenly balanced for and 
against the claim), with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Here, for the 
reasons stated, the preponderance of the evidence is against 
the claim.  Therefore, the provisions of § 5107(b) and § 4.3 
are not applicable, and the claim must be denied.


ORDER

The claim for an increased schedular rating for aortic 
insufficiency and history of an aortic aneurysm, currently 
rated 60 percent, is denied.  




REMAND

The medical evidence cited, as well as the veteran's own 
statements, clearly indicates that his most troubling 
symptoms are related to chronic chest pain that several 
examiners have attributed to residuals of the multiple 
thoracic operations he has undergone for his service-
connected heart disability.  In addition, at least one 
examiner has indicated the veteran is 100-percent (i.e., 
totally) disabled from his heart problems.  Although the 
record indicates that he is currently employed full time at 
Home Depot, examiners have stated that he has been advised 
not to lift anything and to restrict his activities.  Still 
other records show he is being treated by a chronic pain 
management specialist for apparent musculoskeletal pain 
related to his multiple chest operations; recent records of 
that treatment have not been obtained.  In the statement of 
the case and supplemental statement of the case, the RO 
appears to have considered the chronic chest pain syndrome as 
part and parcel of his service-connected heart disability.  
It does not appear, however, that the RO has specifically 
considered whether the veteran's case should be submitted for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b).  

The Board believes that, in light of the medical evidence 
showing significant chronic chest pain syndrome that has been 
treated with narcotics and whose manifestations are not 
specifically among the criteria for evaluating the service-
connected heart disability, the RO should explicitly consider 
whether referral of the veteran's claim to VA's Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of an extraschedular rating 
is appropriate.  See, e.g., Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Preliminarily, however, because the record does not contain 
any recent treatment reports from the chronic pain management 
specialist, VA's duty to assist requires that an effort be 
made to obtain these additional records - as they, too, will 
undoubtedly provide helpful information concerning the 
current severity of the heart disability.  See 38 C.F.R. 
§ 3.159(c)(1) (2005).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Request that the veteran furnish the 
names and addresses of all health care 
providers who have treated him for his 
chronic chest pain for the past several 
years.  With any needed signed releases, 
request copies of all treatment records 
identified by him.  All records received 
should be associated with the claims 
file.  

2.  Upon receipt of all requested 
records, consider whether this case 
should be referred to 
VA's Under Secretary for Benefits or the 
Director of Compensation and Pension 
Service for extra-schedular consideration 
of the heart disability at issue under 
the provisions of 38 C.F.R. § 3.321(b)(1) 
(2005).

3.  If benefits are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
to it.  

The case should then be returned to the Board for further 
appellate consideration.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).  By this REMAND, the Board intimates 
no opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


